
	
		I
		111th CONGRESS
		1st Session
		H. R. 1734
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2009
			Mr. Lee of New York
			 (for himself, Mr. Higgins, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To require the Secretary of State to establish passport
		  issuance agencies within 50 miles of all major international border
		  crossings.
	
	
		1.Establishment of passport
			 issuance agencies
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Secretary of State shall
			 establish passport issuance agencies within 50 miles of all major international
			 border crossings.
			(b)DefinitionIn
			 this Act, the term major international border crossing means an
			 international border crossing that has an annual privately-owned passenger
			 vehicle crossing volume of not fewer than 5,000,000 such vehicles.
			
